NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Argued November 10, 2010
                                 Decided December 23, 2010

                                            Before

                            RICHARD D. CUDAHY, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 10‐1518

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 09 CR 84

EDWARD BOSIRE,                                   Charles N. Clevert, Jr.,
    Defendant‐Appellant.                         Chief Judge.

                                          O R D E R

       Edward Bosire pleaded guilty to mail fraud and was sentenced to 39 months’
imprisonment.  On appeal he argues that he should have received a two‐level reduction as a
minor participant in the fraud.  Because the district court did not clearly err in refusing this
reduction, we affirm the judgment.

        Edward Bosire and his wife, Angela Martin Mulu, both asylum refugees from Kenya,
engaged in a four‐year fraud scheme that targeted several Midwest religious communities. 
The couple represented themselves as siblings and told their victims that they were
homeless illegal immigrants suffering from serious medical conditions including malaria
and tuberculosis, and that they had significant legal bills attendant to their immigration
status.  During the four‐year period covered by the indictment, the couple netted over $1.1
million in proceeds, including $815,000 from the Discalced Carmelite Nuns of Pewaukee,
No. 10‐1518                                                                                 Page 2

Wisconsin.  Though the couple said they needed the funds for legal and medical bills and
tuition, they used the money to maintain two apartments and gambled away nearly $1
million.

         In March 2009, the couple was charged with mail fraud under 18 U.S.C. § 1341.
Bosire pleaded guilty pursuant to a written plea agreement, and conceded that the relevant
conduct at sentencing should include the total proceeds of the fraud.  The probation officer
set a base offense level of 7, see U.S.S.G. § 2B1.1(a)(1), and added 14 levels after concluding
that the loss was more than $400,000 but less than $1 million, see id. § 2B1.1(b)(1)(H).   The
probation officer also added two levels because the offense involved 10 or more victims,
see id. § 2B1.1(b)(2)(A)(1), and subtracted three levels for acceptance of responsibility,
see id. § 3E1.1.  Bosire’s total offense level of 20 and criminal history category of I yielded an
imprisonment range of 33 to 41 months.

        In response to the presentence report and again at sentencing, defense counsel
argued that Bosire merited an additional two‐level reduction under U.S.S.G. § 3B1.2(b) as a
minor participant in the fraud.  Counsel argued that Bosire had far less contact with the
victims than Martin Mulu, pointing to several victim statements that cited no contact with
Bosire.  Counsel also maintained that Bosire was just a “prop” or “driver,” and that he often
remained in the car while Martin Mulu talked to the victims.  Finally, he argued that Bosire
had less than full knowledge about Martin Mulu’s interactions with the victims because the
couple maintained separate residences and were often apart while Bosire attended classes
and worked as a truck driver.

        The district court rejected these arguments, reasoning that by being present but
staying in the car Bosire facilitated Martin Mulu’s story that he was in ill health.  The court
also noted that the fraud had spanned four years, there was no indication that Bosire was
not fully aware of what was going on or that he had foregone the benefits of the fraud, and
there was no indication that he had tried to stop the fraud.  The district court adopted the
probation officer’s proposed findings, sentenced Bosire to 39 months’ imprisonment, and
assigned him joint liability for restitution totaling over $980,000.

       On appeal Bosire argues that the district court erred when it declined to grant him a
minor‐role reduction, renewing his arguments both that he was a mere “prop” in the fraud
and neither necessary nor essential to the fraud’s success.  To merit the reduction, Bosire
had to show by a preponderance of the evidence that he was substantially less culpable than
the average participant in the scheme.  See U.S.S.G. § 3B1.2(b), cmt. n.3(A); United States v.
Doe, 613 F.3d 681, 687 (7th Cir. 2010).  We review for clear error the factual findings
underlying a sentencing court’s denial of a mitigating‐role adjustment.  United States v.
Panaigua‐Verdugo, 537 F.3d 722, 724 (7th Cir. 2008).
No. 10‐1518                                                                                 Page 3


         But Bosire provided no evidence at sentencing in support of his argument.  Nor did
he introduce any evidence challenging the accuracy of the information contained in the
presentence report.  See United States v. Heckel, 570 F.3d 791, 795 (7th Cir. 2009) (stating that a
defendant cannot challenge a presentence report by making a “bare denial” of its accuracy);
see also United States v. Hankton, 432 F.3d 779, 790 (7th Cir. 2005).  The evidence at sentencing
showed that Bosire engaged in a four‐year scheme with Martin Mulu to defraud a broad
array of religious groups and persons.  He also took several steps to assist in the fraud, by
receiving and cashing checks on at least one occasion and by driving Martin Mulu to visit
prospective and ongoing victims.  And though he disputes the degree of benefit he reaped
from the fraud, it is clear that he did benefit—he admitted that he frequently gambled with
some of the proceeds and spent the rest.  He also failed to do anything to stop the fraud. 
Moreover, Bosire admitted that he assisted both in contacting and continuing to defraud the
Carmelites, whose loss constituted the bulk of the money taken.

       Nor can Bosire disavow knowledge of the full scheme.  He acknowledged in his plea
agreement that the full proceeds of the fraud were relevant conduct for sentencing
purposes.  It is not clear from the record if Bosire himself spoke to any victims, but his
absence advanced the couple’s story that he was “too sick” to meet with victims.  And
though Bosire argues that he had “lesser knowledge” because he was not present for all the
meetings, the district court credited Martin Mulu’s plea‐hearing testimony that there were
“no secrets” between the couple; it need not have credited Bosire’s unsworn allocution to
the contrary, U.S.S.G. § 3B1.2, cmt. n.3(C); United States v. Howard, 454 F.3d 700, 703 (7th Cir.
2006).

                                                                                     AFFIRMED.